Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 7, 2019

                                        No. 04-19-00079-CV

                         IN THE INTEREST OF E.J.M.K., A CHILD,
                                      Appellant

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA00825
                           Honorable Richard Garcia, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also
In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,
2003, no pet.) (applying Anders procedure in appeal from termination of parental rights). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

         If the appellant desires to file a pro se brief, she must do so within twenty days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the
State may file a responsive brief no later than twenty days after the date the appellant’s pro se
brief is filed in this court. We ORDER the motion to withdraw, filed by appellant’s counsel, to
be HELD IN ABEYANCE pending further order of the court.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court